Judgment, Supreme Court, New York County (Rolando T. Acosta, J.), entered on or about June 27, 2006, which, inter alia, confirmed the report of the Special Referee dated February 6, 2006 and adjudged that the deeds pursuant to which respondent-appellant purported to take title to the subject property were null and void, unanimously affirmed, with costs.
Respondent-appellant failed to provide evidence that the putative grantors had an interest in the subject premises that they could convey to it as grantee. The 1990 judgment of foreclosure, which was not appealed, barred respondent-appellant’s putative *571grantors, the original mortgagors, and their heirs and successors, from retaining or acquiring any interest in the premises. Moreover, it has not even been shown that the putative grantors of one of the deeds at issue ever had legal title to the property.
We also note that the conveyance of the premises from the former owner/mortgagor religious not-for-profit corporation would have been ineffective because neither judicial consent nor consent from the New York State Attorney General had been obtained for the sale (Religious Corporations Law § 12; N-PCL 511; Scher v Yeshivath Makowa Corp. 20 AD3d 470 [2005]; and see Berlin v New Hope Holiness Church of God, 93 AD2d 798 [1983], appeal dismissed 60 NY2d 702 [1983]).
We have considered appellant’s remaining arguments and find them unavailing. Concur — Tom, J.E, Sullivan, Nardelli, Gonzalez and Malone, JJ.